Order of Onondaga County Court unanimously reversed on the law and facts and judgment of the Municipal Court of the City of Syracuse reinstated, with costs in all courts to plaintiffs-appellants. Memorandum: The judgment of the Municipal Court of the City of Syracuse was rendered after trial without a jury. The charge of negligence in blasting operations in the highway by the defendant was amply sustained by proof of the severity of the blasts, their frequency and extent over a long period of time. The damage was directly attributable to them. Any evidence dealing with so-called admission of liability of the defendant did not affect this result. The amount awarded was reasonable. (Schlansky v. Augustus V. Riegel, Inc., 9 N Y 2d 493; Shemin v. City of New York, 6 A D 2d 668.) (Appeal from order of Onondaga County Court which reversed a judgment for plaintiffs of the Syracuse Municipal Court and granted a new trial.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.